Citation Nr: 0212027	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  93-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, other than post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for a psychiatric disability, other than 
post traumatic stress disorder.  The veteran filed a February 
1991 Notice of Disagreement, initiating an appeal of this 
decision.  The veteran's claim was initially presented to the 
Board in June 1994, at which time it was remanded for 
additional development.  

In an October 1996 Board decision, the veteran's application 
to reopen a service connection claim for post traumatic 
stress disorder was denied; however, new and material 
evidence was found to reopen a service connection claim for a 
psychiatric disability other than post traumatic stress 
disorder.  This claim was then remanded for additional 
development.  


REMAND

Initially, the Board notes that controlling regulations prior 
to February 22, 2002 provided that a Supplemental Statement 
of the Case (SSOC) will be furnished to the appellant when 
additional pertinent evidence is received after a Statement 
of the Case has been issued.  38 C.F.R. § 19.31 (2001).  
Effective February 22, 2002, this regulation was amended.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.31).  However, under amended § 19.31, a 
remand for the issuance of an SSOC would still be required 
because additional pertinent evidence was received by the RO.  
Amended § 19.31 only does away with the requirement that the 
RO issue an SSOC upon receipt of additional pertinent 
evidence when the evidence was received after the appeal is 
certified and sent to the Board.  Id; Also see Chairman's 
Memorandum, No. 01-02-01 (Jan. 29, 2002).  Likewise, amended 
38 C.F.R. § 20.1304 (see 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (effective February 22, 2002) (to be codified at 38 
C.F.R. § 20.1304) only does away with the requirement that a 
claim be remanded for the issuance of an SSOC upon receipt of 
additional pertinent evidence by the Board when that evidence 
was filed directly with the Board.)

In the present case, additional medical evidence was received 
from the VA Mental Health Clinic in San Juan, P.R., in 
December 2001.  However, the RO has failed to consider this 
additional evidence, and it is potentially relevant to the 
service connection claim on appeal.  Therefore, this claim 
must be remanded for additional development.  

In addition, the veteran reported treatment at the VAMC, San 
Juan since service discharge.  Records pertaining to 
treatment in the early postservice years should be requested.

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  See 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159). 

2.  The RO should request all inpatient 
and outpatient medical records from the 
VARO, San Juan from 1967 to 1980. 

3.  The RO must reconsider the veteran's 
service connection claim in light of the 
additional medical evidence added to the 
file.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



